Citation Nr: 0017317	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-20 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:  To be determined

 
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  This matter comes on appeal from a February 
1997 rating decision by the Denver, Colorado, VA Regional 
Office.

The veteran has been represented by the Disabled American 
Veterans. Correspondence from the veteran, including his 
substantive appeal, indicates that he wanted to be 
represented by Kenneth M. Carpenter, an attorney.  The 
appointment of Mr. Carpenter to be the veteran's 
representative, however, has not been documented. This matter 
is referred to the RO for proper consideration.


FINDING OF FACT

The veteran has chronic PTSD manifested by multiple symptoms, 
including severe depression, which effectively results in 
total social and occupational impairment.


CONCLUSION OF LAW

PTSD warrants a 100 percent schedular evaluation. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (eff. prior to November 7, 1996), 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The report of a VA psychiatric examination conducted in 
December 1998 reveals that the diagnosis was PTSD with severe 
depression. The examiner commented that the veteran had 
significant PTSD which had become exacerbated by job 
situations which had reminded him of his combat experience. 
He had an inability to work both from a psychiatric and a 
medical standpoint. VA outpatient treatment records confirm 
that the service-connected psychiatric disorder is of such 
severity that it effectively precludes the veteran from 
gainful employment, approximating, if not meeting, both the 
new and the old schedular criteria for a 100 percent 
evaluation. The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (eff. prior to November 
7, 1996), 4.130, Diagnostic Code 9411 (1999). 



ORDER

A 100 percent schedular evaluation for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

